Order for judgment affirmed. The case comes here on appeal from an order for judgment for the defendant upon the report of an auditor whose findings of fact were to be final, which order was “an order for judgment upon a case stated.” G. L. (Ter. Ed.) c. 231, § 96. The action is for money paid for the benefit of the defendant at its request. The auditor found that there was no contract by the defendant to repay the money, but that the money was to be applied toward the purchase price of certain stock. Upon the report of the auditor his findings seem to us to be right. There was no error in the order of judgment for the defendant.